Case: 15-60170      Document: 00513374588         Page: 1    Date Filed: 02/10/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 15-60170                                   FILED
                                  Summary Calendar                          February 10, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
ROSENDO MARTINEZ-MAGALLANES,

                                                 Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A200 683 762


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Rosendo Martinez-Magallanes petitions for review of the Board of
Immigration Appeals’s (BIA) dismissal of his appeal of the immigration judge’s
(IJ) denial of asylum, withholding of removal, and withholding of removal
under the Convention Against Torture (CAT).                 Martinez-Magallanes has
abandoned any challenge to the denial of asylum and withholding of removal




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60170    Document: 00513374588     Page: 2   Date Filed: 02/10/2016


                                 No. 15-60170

under the CAT by failing to address these issues in his brief. See Soadjede v.
Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
      Contrary to his argument, Martinez-Magallanes claimed membership in
a particular social group as “a homeowner who is a victim of extortion by
Mexican gangs.” Aside from conclusional assertions, Martinez-Magallanes
provides no argument regarding why these characteristics meet the requisite
standards of social visibility or distinction and particularity. See Orellana-
Monson, 685 F.3d 511, 518-19 (5th Cir. 2012). Accordingly, he has not shown
that the BIA and IJ erred in determining that he failed to establish
membership in a particular social group and denying him withholding of
removal. See id. at 517-18.
      The petition for review is DENIED.




                                       2